Title: From John Adams to François D’Ivernois, 11 December 1795
From: Adams, John
To: D’Ivernois, François



Sir
Philadelphia Decr 11. 1795

I have recd your kind Letter of the 29th. of July, and have presented the two Pamphlets to the President as you desired. Accept of my best Thanks for those you were so good as to inclose for me. I have read nothing for a long time with so much pleasure as the Refexions sur la Guerre. It seemed to me like the returning dawn of Reason among Mankind. While I am flattered with the Compliment you are pleased to bestow upon me, I am not at all obliged to you for applying to me the Epithet “Apostate Republican.” I am no Apostate. I never was a Republican in any other sense of the Word, than is explained in my “Defence.” on the contrary I always differd in Congress from Franklin, and his Superficial Disciples, as early as 1775 and 1776, concerning the best form of a Republic, and always openly Advocated, both in Writing and in Congress and in our State Congress and Conventions, a Sovereignty in three integral Branches, particularly in the Convention of the Massachusetts, which in 1779 framed the Constitution of that State.
I have long been astonished, that such Writers as Paine and a thousand others have been suffered to rave about Representative Government, without being called upon to shew that Representative Government differs from Elective Government, and also to shew how the Peace Liberty & Safety of the People in a great Nation can be preserved in an Elective Sovereignty. Dans un grand Empire la Vacance de la premiere Place est un foyer toujours allumé de discordes, de contentions et de guerres civiles. And you might have Added in a Small Empire too.—In our little American Empire it is already a source of discords and divisions. The French device of five Directors, which they borrowed from De Mably will not answer their End. Among these Emulation will soon produce division, Division Contention, Contention Hatred, Hatred Rage and Rage Civil War. Emulations too will start up, between the great Leaders in the Council of Ancients and of 500, and the five Directors. These Emulations will instantly produce Envy & Jealousy, these opposition, Opposition Party Spirit, and a Party Spirit Sophistry, Chicanery, Intrigue Corruption Hatred Rage Civil War.—
The Executive Power, in the new Constitution is exactly like Daniel in the Den of Lions, or Shadrack & Co the Fiery Furnace, if they are not torn in Pieces or consumed in the Flames, they must be preserved from such destruction by a miraculous Interposition of divine Power. An hungry Wolf will not fly at an innocent Lamb, with more certainty than a Legislative Power at an Executive, provided the  latter has not a Veto with which to defend itself. I write thus freely to you in Confidence that no Use will be made of it, to my Disadvantage. I pretend not to the degree of Information necessary to form a general Judgment of French affairs: but there are certain Essentials in a free Government with which I am sure it cannot long endure.
I regret with you that America cannot avail herself of the Science and Literature of the Genevan University: but the compleat Impossibility of it is absolutely certain.
I am greatly obliged to you for the kind Communications you have made to me from time to time: But I am not able to make you suitable Returns. Comte Sarsefield once Said to me, Monsieur “Il ne vaut pas un sous d’etre votre Ami.” It was a great Truth. The Comforts of genuine Republicanism are everlasting Labour and fatigue. No time for Pleasure, little for study, less for Profit, and without even the convenient Accommodations of Life. All this, and a sacrifice of forty years out of  Sixty of my Life, I chearfully Submit to, and I wish rather than hope that my Country may find others to do the same after me.
I am sir with great Esteem your very / good friend and most humble sert

John Adams